It gives me pleasure at the outset, Sir, to congratulate you on behalf of the delegation of the Yemen Arab Republic on your election to the presidency of this forty-second session of the General Assembly. There is no doubt that the eminent qualities which you possess and your diplomatic skill will greatly contribute to ensuring the success of our deliberations. I wish to reaffirm to you that my delegation will spare no effort in co-operating with you so as to crown your mission with success.
It also gives me pleasure to express, through you, our sincere appreciation of your predecessor, Mr. Humayun Rasheed Choudhury, the Foreign Minister of Bangladesh, who achieved resounding success in guiding the deliberations of the last session.
I am also pleased to congratulate, in my own name and on behalf of the delegation of the Yemen Arab Republic, Mr. Javier Perez de Cuellar, the Secretary-General of our Organization, on his worthy endeavors in the service of this Organization and its objectives in maintaining international peace and security. I wish him further success in the great tasks entrusted to him by the Assembly, the Security Council and other bodies of the United Nations.
The forty-second session is taking place while preparations are under way for the third summit meeting of the two super-Powers, following their summit meetings in Geneva and Reykjavik, which coincided with the two previous sessions of the General Assembly. The agreement in principle achieved by the Foreign Minister of the Soviet Union and the Secretary of State of the United States of America concerning the final elimination of short- and intermediate-range missiles is a positive move which my country has supported and which we consider to be a step on the right path towards the elimination of weapons of mass destruction.
We feel, however, that the long-awaited detente in international relations continues to be far from being reached, since the weapons to be eliminated under such an agreement constitute only a very modest proportion of the weapons in the possession of the two super-Powers and in their nuclear stockpiles - merely 3 per cent. Furthermore, the arms race remains as intense as ever. Tension and mistrust and recourse to force to resolve disputes continue to endanger international relations in many parts of the world.
Though the last two summit meetings did not arrive at radical solutions for many of the problems which are alarming our world, we still cherish the hope that the forthcoming summit will yield more positive results that will make it possible to arrive at definitive solutions such as the halting of the arms race, the elimination of nuclear weapons, the permanent demilitarization of outer space, the reduction of tension and reassertion of the rights of the deprived peoples.
My country wishes to express its support for the Political Declaration of the Eighth Summit Conference of Heads of State or Government of Non-Aligned Countries, held in September 1986 in Harare. In particular we wish to highlight the parts of that statement concerning disarmament and international security.
My delegation supports the Soviet Union's call for the final elimination of nuclear weapons by all nuclear-weapon States by the end of the century, in addition to the repeated calls made by six countries - Argentina, Greece, India, Mexico, Sweden and Tanzania - on 23 May 1984, 28 January 1985 and 7 August 1986, all of which advocate a halt to nuclear-weapon testing, the consolidation of the economic role of the United Nations and the diversion of the resources consumed by the arms race to socio-economic development, for most of the developing countries are in dire need of them.
The Yemen Arab Republic believes that the Program for the militarization of outer space means new perils for humanity, perils it can well do without. My country believes that such Programs should be reviewed in the talks on general and complete disarmament, which should be pursued in a constructive and responsible spirit.
The Yemen Arab Republic reiterates its rejection of any military presence in the Indian Ocean and the Arabian Sea and again expresses its support for transforming the Indian Ocean region into a zone of permanent peace and security, free from nuclear weapons. We also support all efforts aimed at creating nuclear-free zones in other parts of the world, foremost among them the Middle East region, which is fraught with danger and simmering with constant tension.
The conflict which has been raging in the Middle East for over 39 years can be attributed essentially to the Palestinian question. The region will remain explosive and peace and security will be threatened, not only in the Middle East but also in the world at large, as long as Israel maintains its unremitting intransigence and its insistence on continuing its occupation of Palestine and other Arab territories, its denial of the legitimate rights of the Palestinian people, its aggressive policies against the people of Palestine and other Arab countries, and its brutal practices of repression and terrorism, basing itself on the direct political and military support it receives from the United States of America and other allies.
It is perhaps not necessary to trace the historical chronology of the implantation of Israel in the heart of the Arab homeland and examine what danger this poses nor do we need to enumerate Israel's aggressive racist and settlement policies in the region, from the usurpation of Palestine to the wars of aggression waged against the Arab countries, the aggression against Lebanon in 1982 - which is continuing to this day - and the repeated acts of provocation and attacks against neighboring countries.
It is hardly necessary to remind the Assembly of the various resolutions adopted by the Organization on the Palestinian question and the Middle East conflict, or of Israel's continuing rejection of all those resolutions and its blatant defiance of the international community. That would be merely to state the obvious. It is more important that we focus on a significant reality that has been reaffirmed by developments in the Palestinian question over the past four decades. ?he time has come for the international community to realize that no initiative, effort or arrangement aimed at arriving at a just, comprehensive and lasting settlement in the Middle East will ever be successful without recognition of the rational, legitimate, inalienable rights of the Palestinian people, including the light to return to their homeland, to self-determination and to establish an independent State on their national soil, under the leadership of their sole, legitimate representative, the Palestine Liberation Organization (PLO).
Some may feel that unilateral solutions are the right means of resolving the Palestinian question and the Middle East conflict. However, the recent past has provided daily reaffirmation of the fallaciousness of such a belief. The Camp avid accords and separate initiatives have only complicated the issue, distancing t even further from a just solution, because such attempts ignore the national lights of the Palestinian people. Hence, the Yemen Arab Republic continues to maintain that the solution of the Palestinian question and the Middle East conflict can be found only in an international conference on peace in the Middle East, to be attended by the five permanent members of the Security Council and all the parties concerned, on a footing of equality, including the PLO, the sole, legitimate representative of the Palestinian people. Such a conference would constitute the practical framework for and a sound and suitable step towards a just and lasting peace in the region.
It is more necessary than ever before that the countries that maintain special relations with Israel - foremost among which is the United States - reconsider their partial attitude to Israel and their policies in the region in an attempt to contribute to a solution in a more positive and effective manner, with a view to arriving at a just, comprehensive and lasting peace in the region.
The Yemen Arab Republic follows with deep sorrow and alarm developments in the war that has been raging for seven years between Iran and Iraq. It expresses its profound apprehension and alarm at recent developments, which threaten a conflagration and the internationalization of the war as a result of Iran's rejection of the peaceful resolution of the conflict, its continuing attacks against Iraq and its occupation of Iraqi territory, as well as the escalation of its attacks on parties not involved in the conflict.
The international community in general welcomed Security Council resolution 598 (1987) , of 20 July 1987, because it sets out the correct path to an honorable settlement and the ending of the war between Iran and Iraq while protecting the rights of both parties. However, we find ourselves facing a refusal by Iran to comply with that resolution. We therefore call upon all countries, especially the members, including the five permanent members of the Security Council, to play their role in the maintenance of international peace and security and uphold the
reputation and prestige of our Organization by implementing that resolution comprehensively and completely so as to put an end to this war and preserve international peace and security in the region.
At the same time, we call once again upon Iran to heed reason, abandon its recalcitrance, accept Security Council resolution 598 (1987) and have recourse to peaceful means to end the conflict. The continuance of this futile war constitutes in unprecedentedly serious threat to international peace and security, with unforeseeable consequences.
The Yemen Arab Republic has followed attentively the latest round of negotiations on the question of Afghanistan, in Geneva, under the auspices of the assistant Secretary-General, and believes that the continuing failure to solve this issue is very serious. We maintain that the necessary elements of a just solution ire: negotiations between all the countries concerned, the return of the Afghan refugees, the ending of all forms of outside interference in the affairs of Afghanistan, whatever the purpose may be and recognition of the right of the Afghan people to sovereignty and to choose their own social and political system, free from outside influence.
With regard to the question of Cyprus, we believe that negotiation and dialog are the best means of finding a satisfactory formula for ensuring freedom f religion and equality of rights and duties for both Cypriot communities, while reserving the unity and independence of Cyprus.
The current situation in southern Africa is even more threatening than formerly as a result of the increasingly aggressive actions of the racist regime in Pretoria, which continues to reveal its true hideousness by its acts of repression, terrorism, butchery, torture and arbitrary arrest in confronting the nationalist uprisings in southern Africa. This is also revealed in the continuing occupation of Namibia, Pretoria's relentless attacks against the African front-line States and its blackmailing of other neighboring countries.
The Yemen Arab Republic continues to follow developments in southern Africa and reaffirms its support for the legitimate struggle of the peoples of South Africa to attain their national rights. We condemn all illegitimate acts by the racist regime in South Africa against the national majority in South Africa and denounce all aggressive acts against the African front-line States. My country stresses the need to impose more effective economic sanctions against the racist regime of South Africa. We reaffirm our complete support for the Namibian people, under the leadership of the South West Africa People's Organization (SWAPO), their authentic representative, in their legitimate struggle for independence and freedom.
The presence of the item on Namibia on the agenda of the General Assembly for the past 41 years, since the adoption of resolution 65 (I) at the first session of the General Assembly, in 1946, presents a great challenge to the international community and makes it incumbent upon it to exert effective, constructive efforts to solve this problem. We believe that the correct procedure lies in implementation of the peace settlement endorsed in Security Council resolution 435 (1978).
If the situations in the Middle East, the Persian Gulf and southern Africa are threats to international peace and security, the situation in Central America is no less menacing. The Yemen Arab Republic, having followed with great attention the recent developments in Central America, wishes to express its support for the peace plan put forward by the Heads of five States, the aim of which is to restore permanent peace in the region free from outside interference and surmounting the complications inherent in the existing situation.
With regard to the problems afflicting other parts of the world, we believe that the ideal way of resolving disputes and differences is by peaceful means and through dialog, enabling the peoples involved to express their will without outside pressure, allowing them their right to self-determination, and halting all outside intervention on whatever pretext.
Although the matters I have just mentioned constitute part of the subjects that call for our attention today, there is another matter that is no less important. I am referring to the continuing deterioration in the international economic situation and the resultant great imbalance, due to the setting of the prices of raw materials and to the indebtedness with which the developing countries are overburdened, as well as to the technological monopoly of the industrialized countries, which widens and deepens the abyss separating the industrialized and developing worlds. That situation portends the total collapse of the present economic, financial and monetary order.
We believe that to escape from this vicious circle a new international economic order must be established, in order to provide fair and adequate prices for the exports of the developing countries. Those countries must be enabled to play a greater role in orienting the international monetary system towards the financing of development and towards increasing their production in the industrial field through the transfer of technology, better debt terms, sovereignty over their own natural resources and a consolidation of the United Nations role in international economic co-operation. It is incumbent upon us to devote increased efforts towards achieving the new international economic order based on equality among all countries, with balance and justice in all sectors.
The developing countries have submitted a number of proposals designed to overcome the world economic crisis:	the	Caracas	plan of action, the principles set
forth at Buenos Aires, the Cairo Declaration and the Economic Declaration issued at the Eighth Conference of Heads of State or Government of Non-Aligned Countries held at Harare in September 1986. Because our world needs greater interdependence and integration, an objective response from the industrialized world, based on a comprehensive vision of the dimensions of the crisis, could bring prosperity for all mankind.
The Yemen Arab Republic, while giving due attention to world economic problems, continues to give its attention to many of the world's social and humanitarian problems as well. In this connection my delegation reaffirms the need for the international community to give greater attention to implementing the World Program of Action concerning Disabled Persons and to observing the United Nations Decade of Disabled Persons, and the need to give greater attention to the situation of refugees and to implementation of the Nairobi Forward-looking Strategies for the Advancement of Women, along with other social and humanitarian issues.
The Government and people of the Yemen Arab Republic recently celebrated the silver anniversary of the 26 September 1962 Revolution. In those celebrations we were joined by a number of friendly and fraternal countries. Our celebration takes place at a time' when the Yemeni people have made great forward strides in all areas - social, political and economic. This is attested to by many of those who knew Yemen prior to its Revolution. The choice of democracy as one of the objectives of our glorious Revolution is one of our people's most important victories, and it will culminate in free and direct parliamentary elections to be led at the beginning of next year in keeping with the guiding principles established by our political leadership, represented by brother Colonel Ali tbdulla Saleh, President of the Republic, Commander-in-Chief of the Armed Forces ind General Secretary of the People's General Congress. Our country enjoys security and stability and has made great progress. The beginning of the first ear of the third five-year plan, 1987-1991, represents a new phase of elf-reliance during which we will export the first shipment of Yemeni oil from the shores of the Red Sea.
As for Yemen's unity, our national leadership is working with our brothers in he southern part of our homeland in order to achieve unity through peaceful and democratic means and to realize the hopes and aspirations of the Yemeni people.
In conclusion, I would ask the Almighty to guide you, Mr. President, to success on your way, and I pray for the progress of our Organization in the service if freedom, justice, prosperity and equality, unimpeded by considerations of color, creed or race. All members of the human race must live as equals on this earth, however diverse their cultures, however far-flung their geographical locations. Peace will never prevail without equality, security and stability in our world, and this cannot be realized without justice for all.





